Citation Nr: 0025296	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-29 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left ankle disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young



INTRODUCTION

The veteran had active military service from August 1980 to 
January 1981, active duty training beginning in July 1985, 
and active military service from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO granted an increased (compensable) rating of 10 
percent for the veteran's service-connected fracture of the 
right ankle effective from August 12, 1996, and continued the 
denial of entitlement to service connection for a left ankle 
disorder.

In December 1998 the RO denied, inter alia, service 
connection for night sweats, drowsiness, watery eyes, 
postoperative congenital ptosis, left eye, nervous condition, 
headaches and lightheadedness, all due to undiagnosed 
illnesses.  Service connection was also denied for herpes 
genitalis.  The RO's determinations on these issues were not 
appealed by the veteran.  Therefore, they are not before the 
Board for appellate consideration at this time.

In June 2000 the Board remanded the case to the RO for 
procedural due process reasons.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In 1987 the Board denied entitlement to service 
connection for residuals of a left ankle sprain.




2.  The evidence received since the veteran's claim was 
denied by the Board in 1987 bears directly and substantially 
upon the issue at hand, provides a more complete picture of 
the circumstances surrounding the origin of the veteran's 
claimed left ankle disorder, and by itself or in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The claim of entitlement to service connection for a left 
ankle disorder is supported by cognizable evidence showing 
the claim is plausible or capable of substantiation.

4.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the 1987 Board decision, wherein 
the Board denied reopening the claim of entitlement to 
service connection for residuals of a left ankle sprain, is 
new and material, the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).

2.  The claim of entitlement to service connection for a left 
ankle disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to an evaluation in 
excess of 10 percent for residuals of a right ankle fracture 
is denied as a matter of law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left ankle disorder.

Factual Background

The evidence which was of record prior to the 1987 decision 
wherein the Board denied entitlement to service connection 
for a left ankle disorder is reported in pertinent part 
below.

Service medical records reveal that during the veteran's 
initial active duty period, there were no complaints, 
treatment or diagnosis of a left ankle disorder.  The 
evidence shows that in July and December 1985 the veteran was 
serving on active duty training in the Reserve component of 
the military.  In July 1985 a sprain of the left ankle was 
diagnosed.  In a December 1985 Physical Profile and Board 
Proceedings report, bilateral ankle arthralgia was noted as a 
physical defect.  The veteran's physical activities were 
limited; and it was noted that his profile was permanent.  

In April 1986, the veteran filed a claim for service 
connection for a left ankle injury, which he alleged, 
occurred in service in 1985.  

In June 1986 the veteran was examined by VA.  He reported 
that some type of injury to his left ankle occurred when he 
sustained a right ankle fracture while in service.  On 
examination of both ankles there was no gross deformity.  
There was no swelling, redness, increased fluid or 
tenderness.  Motion was normal, and there was no crepitation 
on motion.  The diagnosis, in pertinent part, was history of 
old sprain of the left ankle, symptomatic, chronic.  X-ray 
revealed no evidence of acute fracture or dislocation.  

His claim was denied in a rating decision of July 1986 on the 
basis that there were no objective residuals of a left ankle 
sprain shown on VA examination.  The denial was confirmed and 
continued by subsequent rating action in September 1986.  The 
Board further upheld the denial of the veteran's claim in a 
1987 decision.

In August 1996 the veteran requested that his original claim 
be amended to include the left ankle which he alleged was 
injured in Saudi Arabia in 1991.  In April 1997 the RO denied 
the veteran's claim because service records did not show any 
treatment or diagnosis of a fracture of the left ankle; and 
VA outpatient treatment records showed a clinical diagnosis 
of degenerative joint disease (DJD) of the ankle based solely 
on the veteran's complaint of pain and stiffness in the 
ankles, as the X-ray was within normal limits.  The veteran 
filed a timely notice of disagreement and a substantive 
appeal to this determination.

Since the 1987 Board decision the veteran has submitted VA 
Medical Center (MC) outpatient treatment records from January 
1992 to August 1996.  With regard to the left ankle, these 
records show that in August 1996 the veteran complained of 
painful ankles.  He reported that he has problems with both 
ankles but had fracture of the right ankle.  He stated that 
he cannot stand for a prolonged period of time.  Examination 
showed painful movement with stiffness behind both malleoli.  
The diagnosis was DJD ankle.

In a personal statement, received by the RO in February 1997, 
the veteran stated that he injured his left ankle in Saudi 
Arabia in February 1991.  He stated that the doctor said he 
broke a bone in his ankle.  He further stated that he is 
unable to stand without his ankle swelling.  He also stated 
that he was unable to pass the physical training test while 
in-service because of his ankles.  In a May 1997 statement 
the veteran stated that he was hospitalized for five days for 
the fracture to his left ankle.

Further, VA examination of the joints was conducted in April 
1998.  The veteran reported that he had numerous inversion 
injuries of the left ankle, most notable starting in 1990 
when he twisted his ankle during physical training.  


The veteran further reported that he continues to have some 
giving-way and pain in the lateral aspect of the left ankle.  
The diagnosis was left ankle that has anterior talofibular 
ligament with residual instability and some degenerative 
changes noted in the ankle that appear to be moderately 
symptomatic.

In a December 1998 rating decision the RO denied the 
veteran's claim for service connection for a left ankle 
disability on the basis that it was not well grounded.  The 
RO also determined that no new and material evidence to 
reopen the claim for residuals of a left ankle condition 
attributed to his prior active duty had been submitted.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determination of whether evidence is new and whether it 
is material is governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) The 
United States Court of Appeals for Veteran Claims (Court) 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under the new Elkins test, VA must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  


Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).


Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. Court has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(1999).

Active duty for training, inter alia, means full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


Analysis

The veteran seeks to reopen his claim of service connection 
for a left ankle disorder, which the Board denied in a 1987 
decision.  When a claim is finally denied by the Board, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In the instant case, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the prior  Board decision in 1987, such evidence is not 
redundant of evidence previously of record, and it provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's left ankle disorder.  This evidence 
primarily consists of an August 1996 VA outpatient treatment 
record, VA examination of the joints and statements of the 
veteran.

Such evidence bears directly and substantially upon the 
specific issue being considered in this case.  The August 
1996 treatment report provides objective evidence of DJD of 
the left ankle within one-year following the veteran's period 
of active duty training.  

Moreover, VA examination in 1998 shows residual instability 
and some degenerative changes.  In addition, the veteran 
described functional limitation due to his left ankle 
disability.  This evidence is significant and must be 
considered in order to fairly decide the merits of the claim.

The Board, thus, finds that new and material evidence has 
been received since the 1987 Board decision, and the 
veteran's claim of entitlement to service connection for a 
left ankle disorder is reopened.

The second step of the three-step test in Elkins, supra, 
provides that if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether the claim is well grounded.


Well Groundedness

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice incurrence and 
the current disability.  See Caluza, supra.

The veteran's claim of service connection for a left ankle 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible.  In this regard, 
the veteran, in April 1998 was diagnosed with residual 
instability and some degenerative changes in the left ankle.  
Service medical records show the veteran was diagnosed with a 
left ankle sprain in July 1985 and bilateral ankle arthralgia 
in December 1985.  In June 1986, within one year of the 
veteran's period of active duty training in the Reserves, he 
was diagnosed with history of old sprain of the left ankle 
that was symptomatic and chronic.  

The Board finds the evidence tends to show that a chronic 
left ankle disorder may have had its onset while the veteran 
was on active duty.  Accordingly, it is the Board's judgment 
that the veteran's claim of service connection for a left 
ankle disorder is well grounded.

In light of the Board's conclusion that the veteran's claim 
is plausible; VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim.  38 
U.S.C.A. § 5107 (West 1991).  Accordingly, this issue is 
remanded as further discussed in the remand portion of this 
decision.


II..Entitlement to an increased 
evaluation for a right ankle disability.

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190. 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(g) 
(1999).


Factual Background and Analysis

The record reflects that in December 1999 the RO notified the 
veteran at his corrected address of record that a VA medical 
examination was to be scheduled in connection with his 
increased rating claim for residuals of a fracture of the 
right ankle.  

VA records show the veteran failed to report for the VA 
examination scheduled in January 2000.

In February 2000 the RO issued a supplemental statement of 
the case wherein it advised the veteran of the consequences 
of failure to report for a medical examination in the absence 
of enumerated good causes.  The veteran did not respond to 
the supplemental statement of the case which was not returned 
as undeliverable.

In May 2000 the local representative submitted a statement on 
the veteran's behalf including reference to his increased 
right ankle disability claim.  The statement contains no 
explanation of the veteran's failure to report for a 
scheduled VA examination.

Given the presumption of regularity in the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  See 38 C.F.R. § 3.655.  


Therefore, the Board finds the veteran's increased rating 
claim for residuals of a fracture of the right ankle must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left ankle disorder, the appeal is granted to that extent.

The claim of entitlement to service connection for left ankle 
disorder is well grounded.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted earlier, the Board determined that the veteran 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a left ankle disorder, 
and that his claim is well grounded in this regard.  The 
Board did not proceed to evaluate the merits of the claim as 
it must now ensure that the duty to assist has been 
fulfilled.  See Elkins, supra.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim for 
service connection for a left ankle disorder, and to ensure 
full compliance with due process requirements, the issue of a 
left ankle disorder must be remanded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159.  Moreover, the duty to assist, in this 
instance, is neither optional nor discretionary.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).

Accordingly, the case is remanded for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should obtain the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of the veteran for a left 
ankle disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
ascertaining the current nature, extent 
of severity and etiology of any left 
ankle disorder(s) present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The VA physician should be requested to 
provide an opinion regarding the etiology 
of any left ankle disorder(s) found, and 
to specifically opine whether it is as 
least as likely as not that any current 
left ankle disorder(s) is/are related to 
any incident of service.  Any opinions 
rendered must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO and the veteran are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a left ankle disorder on a 
de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

